Determination .of the New York State Liquor Authority, disapproving petitioner’s application for a special on premises liquor license, unanimously annulled, on the law, without costs and without disbursements, the petition granted and the authority directed to grant petitioner’s application. It is undisputed that approval of the application does not violate subdivision 7 of section 64 of the Alcoholic Beverage Control Law. (Matter of Waverly Rest. Corp. v State Liq. Auth., 24 AD2d 985.) Nor does the subject premises have an adverse license history. Moreover, it is claimed, and not disputed in the record, that the sole shareholder of petitioner intends to spend a minimum of 40 hours a week at the premises, which supervision will be shared by a hired manager, who has experience in the liquor field. The fact that the premises is located in a sensitive area of the city does not justify denial of the application. We conclude that respondent’s determination was based on speculative inferences unsupported by the record, and, therefore, it should be annulled. (Matter of Santini Rests. v State Liq. Auth., 32 AD2d 514.) Concur — Murphy, J. P., Lupiano, Capozzoli, Lane and Nunez, JJ.